MEMORANDUM *
The facts of this case are known to the parties.
Defendant Eric Walton alleges that he was subjected to an illegal warrantless arrest in violation of the Fourth Amendment *986after he exited his house in response to a police request. First, he claims that the police unlawfully demanded that he come outside of his residence. Second, he claims that the police improperly engaged in a ruse to trick him into coming outside. We have considered those claims and hold that the district court did not err when it found that Defendant voluntarily exposed himself to arrest. See United States v. Vaneaton, 49 F.3d 1423, 1427 (9th Cir.1995).
Furthermore, the government did not breach the plea agreement when it immediately acted to correct its initially improper recommendation. See, e.g., United States v. Quach, 302 F.3d 1096, 1100-01 (9th Cir.2002). Thus, “we cannot conclude that the government was attempting to influence the district court to impose a greater sentence.” Id. at 1101.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.